Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  May 9, 2012                                                                                          Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  144298                                                                                               Michael F. Cavanagh
                                                                                                             Marilyn Kelly
                                                                                                       Stephen J. Markman
                                                                                                       Diane M. Hathaway
                                                                                                           Mary Beth Kelly
                                                                                                           Brian K. Zahra,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                    Justices
            Plaintiff-Appellee,
  v                                                                 SC: 144298
                                                                    COA: 292470
                                                                    Wayne CC: 02-006678-FH
  STANLEY JEROME BROWN,
            Defendant-Appellant.

  _________________________________________/

         On order of the Court, the application for leave to appeal the October 27, 2011
  judgment of the Court of Appeals is considered and, pursuant to MCR 7.302(H)(1), in
  lieu of granting leave to appeal, we REVERSE in part the judgment of the Court of
  Appeals and REMAND this case to the Wayne Circuit Court for a new trial. The trial
  court erred in concluding that the defendant received the effective assistance of trial
  counsel. Counsel was ineffective for failing to specifically request the National Counsel
  on Alcoholism and Drug Dependence staff activity logs before trial, as those logs
  supported the defendant’s claim that he did not have as many individual counseling
  sessions with the complainants as they alleged. Trial counsel was also ineffective for
  failing to effectively cross-examine the sole complainant (the “complainant”) whose
  testimony resulted in the defendant’s convictions. Counsel failed to point out any of the
  inconsistencies in the complainant’s trial testimony, and also failed to develop the point
  that her trial testimony was inconsistent in some respects with her preliminary
  examination testimony and with her initial statement to the police. Because the
  defendant’s former appellate counsel was ineffective for failing to raise these issues on
  the defendant’s direct appeal, and the defendant was prejudiced thereby, he has met the
  burden of establishing entitlement to relief under MCR 6.508(D). On retrial, the
  defendant should be permitted to introduce relevant and admissible evidence produced in
  the civil suit filed on behalf of the complainant.

        We do not retain jurisdiction.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           May 9, 2012                         _________________________________________
           h0502                                                               Clerk